Title: Thomas Jefferson to Ebenezer Herrick, 16 June 1812
From: Jefferson, Thomas
To: Herrick, Ebenezer


          Sir Monticello June 16. 12.
          Your letter of Mar. 24. did not come to hand till Apr. 8. and on the next day I wrote an answer to it, but not having heard from you since, I apprehend the letter has miscarried. the purport of the answer was to desire you to have the Spinning machine sent to mr Gelston  Collector of N.Y. under my address, to be forwarded to Messrs Gibson & Jefferson, merchts at Richmond who would recieve it and pay all expences of freight Etc. and to do this with as little delay as possible, as my spinning establishment is waiting for it. another reason for dispatch is the daily increasing danger of the passage by sea. when you dispatch it, be so good as to drop me a line by post that I may take measures to have it brought from Richmond the moment of it’s arrival. Accept the assurance of my respect.
          
            Th:
            Jefferson
        